Citation Nr: 1426240	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-25 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the left knee status post anterior cruciate ligament reconstruction, arthroscopy, medial meniscectomy, and subtotal medial meniscectomy.


ATTORNEY FOR THE BOARD

Bridgid D.Cleary










INTRODUCTION

Veteran had active service from August 1994 to September 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that awarded a temporary 100 percent disability rating based on surgical treatment necessitating convalescence for status post-operative anterior cruciate ligament reconstruction, arthroscopy, medial meniscectomy, and subtotal medial meniscectomy left knee from July 15, 2008, and assigned a 10 percent disability rating as of October 1, 2008.

This matter was previously before the Board in June 2011 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, by rating action dated in May 2012, the RO granted separate service connection for medial meniscectomy and subtotal medial meniscectomy of the left knee, wherein an initial 10 percent disability rating was granted, effective as of July 15, 2008.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.




FINDING OF FACT

The Veteran's left knee disability is characterized by limitation of extension to no more than 10 degrees, limitation of flexion to no less than 90 degrees, surgical absence of a meniscus, pain, effusion, crepitus, and regular use of a stabilizing knee brace.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for the service-connected left knee disability, based on instability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5257 (2013).

2.  The criteria for a disability rating higher than 10 percent for the service-connected left knee disability, based on symptomatic meniscus removal, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2013).

3.  The criteria for a separate 10 percent disability rating for the service-connected  left knee disability, based on limitation of extension, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See October 2008 notice letter.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's June 2011 remand, VA obtained additional VA treatment records and provided the Veteran with a medical examination in July 2011.  This examination contained all information needed to rate the disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the June 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).
For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

The Veteran was originally granted service connection for status post-operative anterior cruciate ligament reconstruction and menial meniscectomy of the left knee in a March 2003 rating decision.  At that time, this disability was rated at 10 percent under Diagnostic Code 5299-5257, effective September 21, 2001.  The Veteran filed a claim for an increased disability rating in September 2008.

As noted above, during the pendency of this appeal, the Veteran has been awarded a separate 10 percent disability rating under Diagnostic Code 5259 for medial meniscectomy and subtotal medial meniscectomy of the left knee, effective July 15, 2008.  This separate rating was based on the additional symptoms of "subtotal medial meniscus removal with continued symptoms of pain and tenderness to the lateral patella and anterior surface with minimal crepitus and limitation of motion."  The Veteran was notified of this in an August 2012 letter and did not appeal this additional rating.

In his lay communications, the Veteran appears to be asking for a higher disability rating as a punitive measure because he feels his knee was additionally damaged due to the time delay on behalf of VA in providing appropriate care.  While the Board makes no finding on the validity of this contention, it is irrelevant to the current appeal as disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Only an increase in the severity of his symptoms, not a finding of fault, may result in a higher rating.

As noted above, the Veteran's left knee disability was originally rated under Diagnostic Code 5299-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5257 provides for instability of the knee.  A 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5261 addresses limitation of extension and dictates that extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to limited to 30 degrees is 40 percent disabling, and extension limited to 45 degrees is 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Limitation of flexion of the knee is evaluated under Diagnostic Code 5260.  A 10 percent disability rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent disability rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent disability rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

For disabilities rated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Separate evaluations are available for separate symptoms, such as arthritis and instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).  Specifically, VA's General Counsel has held that when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Diagnostic Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (Aug. 14, 1998).

On July 15, 2008, the Veteran underwent left knee arthroscopy and subtotal medial meniscectomy, following an additional knee injury from misstepping off a curb.  This formed the basis of the temporary total rating and the May 2012 grant of granted a separate 10 percent evaluation for medial meniscectomy, and subtotal medial meniscectomy, left knee, effective July 15, 2008.

Throughout the appeals period, VA treatment records contain complaints of left knee pain, swelling, crepitation, and limitation of motion.  The Veteran is noted to wear a stabilizing knee brace.  See e.g., August 2010 VA treatment record.  In an August 2008 record, the Veteran's range of motion was noted to be from 10 to 90 degrees.

In his September 2008 statement, the Veteran reported pain and swelling, which were treated with injections and a brace.

In October 2008, the Veteran underwent a VA examination in conjunction with this claim.  At that time, he reported near-constant use of a knee brace to walk, inability to stand more than 10 minutes, and inability to walk more than a half mile.  His joint symptoms included pain, popping, swelling, effusion, and flare-ups of severe pain three to four times per week, which last 10 to 15 minutes, which required him to sit or lie down, massage the knee, and apply ice.  He reported that he had not had any locking episodes since the July 2008 surgery.  His symptoms did not include deformity, giving way, instability, stiffness, weakness, or episodes of dislocation or subluxation.  He had a slight limp.  His range of motion was flexion to 120 degrees, with pain at 95 degrees, and extension to 0 degrees, with pain at -15 degrees.  There was additional loss of flexion due to pain with repetitive use.  There was no bone loss, inflammatory arthritis, or ankylosis.  He had tenderness, painful motion, crepitation, clicks or snaps, grinding, patellar abnormality (subpatellar tenderness), and meniscus abnormality, but not bumps consistent with Osgood-Schlatters disease, mass behind the knee, or instability.  There was a decrease in muscle mass of the left upper thigh.  A magnetic resonance imaging (MRI) study showed status post anterior cruciate ligament repair with intact graft and bucket handle medial meniscus tear.  The Veteran's pain and decreased mobility resulted in significant occupational effects.  His left knee disability prevented sports, moderately affected traveling, had a mild effect on chores (no longer did yard work), exercise, bathing, dressing, and grooming, but did not affect shopping or toileting.

In his April 2009 statement, the Veteran indicated that his disability had worsened and he now required daily medication to control the constant pain and swelling.  He reported reduced hours at work and inability to stand to assist customers.  Additionally, he reported that his disability prevented him from participating in physical activities with his family, such as teaching his two small sons to ride a bike.

In his May 2009 statement, the Veteran reported that he was unable to stand to assist customers due to his left knee disability.  His hours had been cut back to ensure that his knees would not swell.  He reported taking pain medication throughout the day.

A VA examination report dated in July 2011 shows that the Veteran's left knee symptoms included giving way, pain, stiffness, weakness, decreased speed of joint motion, repeated effusions, swelling, tenderness, and severe flare-ups every two to three weeks, which lasted for a day or two.  His symptoms did not include deformity, instability, incoordination, locking episodes, inflammatory arthritis, or episodes of dislocation or subluxation.  He described an inability to stand for more than one hour and inability to walk more than a half mile.  He reported always using a knee brace.  The examiner noted that the Veteran was limping.  Physical examination found crepitus, tenderness, subpatellar tenderness, and surgically absent meniscus, but there were no bumps consistent with Osgood-Schlatters disease, mass behind the knee, clicks or snaps, grinding, instability, locking, effusion, or dislocation.  McMurray's test was negative.  There was no joint ankylosis.  Radiology reports showed degenerative changes.  The diagnosis was degenerative joint disease of the left knee.  His range of motion was from zero to 100 degrees flexion, with pain beginning at 90 degrees, and from -100 to zero degrees extension, with pain beginning at -10 degrees.  The Veteran reported being employed fulltime.  His pain and decreased strength was said to result in significant occupational effects, including assignment of different duties and increased absenteeism.  His left knee disability severely affected chores, exercise, sports, and recreation; moderately affected shopping and traveling; mildly affected driving; and had no effect on feeding, bathing, dressing, grooming, or toileting.

As noted above, the Veteran is currently in receipt of a 10 percent disability rating for symptomatic removal of the semilunar cartilage (meniscus) of the left knee, which he did not appeal.  Moreover, this is the only disability rating available under Diagnostic Code 5259.  As the Veteran's meniscus has been removed, a higher rating under Diagnostic Code 5258 for a dislocated meniscus is not available.  See 38 C.F.R. § 4.71a.

The Veteran's other existing disability rating is 10 percent rating under Diagnostic Code 5299-5257.   Diagnostic Code 5257 provides rating criteria for knee disabilities with recurrent subluxation or lateral instability.  The next higher rating of 20 percent requires moderate recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In this case, the medical evidence of record shows that the Veteran regularly wears a brace, which has been described as a stabilizing brace.  Objective testing during the October 2008 and July 2011 VA examinations found no subluxation or instability.  In the absence of objective evidence of these symptoms, the Board finds no more than mild subluxation or instability.  Thus, these symptoms do not meet the criteria for a higher rating under this diagnostic code.

Throughout the appeals period, the Veteran's left knee range of motion has been recorded as no worse than 10 degrees of extension and 90 degrees of flexion.  See August 2008 record.  Other objective testing, including both VA examinations, found a larger range with pain after repetitive use, but without additional limitation.  The Board will extend the benefit of the doubt in favor of the Veteran and accept this range of motion data as reflective of the entire period.  The Veteran's limitation of motion of the left knee is not sufficient to warrant compensation under Diagnostic Code 5260, which requires limitation of flexion to 45 degrees or less.  The limitation of extension to 10 degrees, however, is sufficient to warrant a 10 percent disability rating under Diagnostic Code 5261, which requires limitation of extension to 10 degrees or more.  The next higher rating under that diagnostic code limitation of extension to 15 degrees, which is not shown here.  Moreover, there is no finding of ankylosis that would warrant an evaluation under Diagnostic Code 5256.  Thus, a separate 10 percent rating, but no more, is warranted based on the Veteran's limitation of extension.

The July 2011 VA examination notes degenerative changes, and a diagnosis of degenerative joint disease.  Evaluation of arthritis under Diagnostic Code 5003 or Diagnostic Code 5010 is based on limitation of motion unless such limitation is compensable.  See 38 C.F.R. § 4.71a.  As the Veteran's limitation of extension is compensable, separate consideration under Diagnostic Code 5003 or Diagnostic Code 5010 is unnecessary.

The Board must also determine whether the schedular disability rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, which includes limitation of extension, noncompensable limitation of flexion, pain, effusion, crepitus, and regular use of a stabilizing knee brace.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

The Board has also considered whether the Veteran is entitled to a total rating based on individual unemployability (TDIU).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran has noted the restrictions that his disability has put on his employment, but the record shows that he continues to be employed.  Indeed, the July 2011 VA examination noted that the Veteran was employed fulltime, and that his disability did not preclude sedentary employment.  As such, the record does not indicate that the Veteran is unemployable.  Therefore, TDIU is not warranted.


ORDER

A disability rating higher than 10 percent for left knee disability, based on instability, is denied.

A disability rating higher than 10 percent for left knee disability, based on symptomatic meniscus removal, is denied.

A separate 10 percent disability rating for left knee disability, based on limitation of extension, is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


